Lundberg Stratton, J.,
dissenting. I respectfully dissent. I believe that R.C. 121.22(I)(1) provides the relator with an adequate remedy in the ordinary course of the law; therefore, I would deny the writ.
Mandamus may not be issued when there is a plain and adequate remedy in the ordinary course of the law. R.C. 2731.05. Mandamus is intended for use when other remedies are incapable of affording relief. State ex rel. Phelps v. Gearheart (1922), 104 Ohio St. 422, 135 N.E. 606. It is to be used when there is no other legal remedy; it is not to be used instead of, or in addition to, other available remedies.
This court has held that in order to foreclose relief in mandamus, an alternative remedy to mandamus must be complete, beneficial, and speedy. State ex rel. Natl. Elec. Contrs. Assn., Ohio Conference v. Ohio Bur. of Emp. Serv. (1998), 83 Ohio St.3d 179, 183, 699 N.E.2d 64, 67; State ex rel. Walker v. Lancaster City School Dist. Bd. of Edn. (1997), 79 Ohio St.3d 216, 218, 680 N.E.2d 993, 995. The remedy must be appropriate to the circumstances and secure relief for the complaining party. See State ex rel. Phelps v. Gearheart, 104 Ohio St. 422, 135 N.E. 606.
R.C. 121.22(1) was enacted specifically to provide a remedy for violations of R.C. 121.22. It allows any person to bring an action in common pleas court within two years of an alleged or threatened violation of Ohio’s Sunshine Law. If the complaining party proves a violation or a threat thereof, the court shall issue an injunction to force compliance. This remedy is specifically tailored to the *62circumstances alleged by relator and designed to afford the relief she seeks. R.C. 121.22(I)(1) affords a complete, beneficial, and speedy remedy. Therefore, it satisfies the objective of a plain and adequate remedy at law and constitutes an alternative remedy to mandamus relief in this action. In fact, relator has concurrently filed an R.C. 121.22(1) action in common pleas court. Therefore, she is not without an adequate legal remedy.
The majority rejects this argument on the basis that injunction is an “extraordinary” remedy. In State ex rel. Pressley v. Indus. Comm. (1967), 11 Ohio St.2d 141, 40 O.O.2d 141, 228 N.E.2d 631, Chief Justice Taft disagreed with the majority’s conclusion that a mandatory injunction is an extraordinary remedy that cannot be an adequate remedy in the ordinary course of the law. He believed that a mandatory injunction would be sufficient reason for the court to deny a writ of mandamus. Id. at 165-170, 40 O.O.2d at 156-159, 228 N.E.2d at 649-653. In cases decided prior to 1967, this court had denied a writ of mandamus because the relator had an adequate remedy by way of mandatory injunction. See, e.g., State ex rel. Cent. Serv. Station v. Masheter (1966), 7 Ohio St.2d 1, 36 O.O.2d 1, 218 N.E.2d 177; State ex rel. Adams v. Rockwell (1957), 167 Ohio St. 15, 3 O.O.2d 433, 145 N.E.2d 665. Likewise, this court affirmed or reversed judgments of courts of appeals because the lower courts had or should have denied a writ of mandamus when the relator had an adequate remedy by way of mandatory injunction. State ex rel. Danford v. Karl (1967), 9 Ohio St.2d 79, 38 O.O.2d 203, 223 N.E.2d 602; State ex rel. Durek v. Masheter (1967), 9 Ohio St.2d 76, 38 O.O.2d 202, 223 N.E.2d 601.
I believe that Pressley was wrongly decided when it, in effect, overruled these cases. The rationale of Pressley is illogical when injunctive relief is, in fact, an adequate legal remedy as in this case. I would adopt the reasoning of Chief Justice Taft’s dissenting opinion as to why a statutory mandatory injunction is an adequate legal remedy and correct the path where Pressley has led us. Where the General Assembly has expressly provided for injunctive relief for a violation or alleged violation of R.C. 121.22, I believe that a writ of mandamus is not warranted.
R.C. 121.22(C) requires public officials to conduct official business at meetings open to the public, and to prepare and maintain minutes of public meetings. R.C. 121.22(I)(1) authorizes any person to bring an action to enforce the provisions of R.C. 121.22. I believe that the General Assembly intended for courts at the local level to adjudicate violations of R.C. 121.22(C). This is more efficient, reliable, and fair. A case in which there is an alleged violation of R.C. 121.22 is very fact-oriented. I believe that a local tribunal would be more familiar with and have a greater understanding of local reporting procedures, and thus would be able to provide a more thorough and equitable remedy under R.C. 121.22(1). Unlike *63cases where a relator is seeking an order for a public body to produce records, here the relator is merely asking that respondents be required to prepare, file, and maintain minutes of meetings, and to hold all meetings in public except for executive sessions. While I do not minimize the importance of recordkeeping and of the mandates of R.C. 121.22, if we accept jurisdiction of this mandamus action, then we will be asked to review every dispute, no matter how minuscule, that arises about the adequacy of minutes. These issues are very fact-driven and much more suited to the fact-finding role that the trial court plays. I do not believe that this court should become a referee over the details and accuracy of city council minutes.
Alden, Taylor & Durkin, LLC, Randolph W. Alden and James R. Taylor, for relator.
Manos, Martin, Pergram & Deitz Co., L.P.A., Dennis L. Pergram and James M. Deitz, for respondents.
The General Assembly had a purpose for enacting R.C. 121.22(I). If we grant jurisdiction in every mandamus action that seeks relief under R.C. 121.22(I), then we are rendering meaningless the remedy afforded by R.C. 121.22(I) and allowing the parties to bypass the statutory remedy. The extraordinary remedy of mandamus may not be utilized as a substitute or to supplant another remedy where there is available to the relator an adequate remedy in the ordinary course of the law.
I believe that mandamus, an extraordinary remedy, should be available only when other procedures are incapable of affording relief. Here, relator has an adequate remedy in the ordinary course of law that is complete, beneficial, and speedy. Therefore, I respectfully dissent.